DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2,	Claims 1 and 3-9 are allowable over prior art of record.

3.	None of prior art of record taken alone or in combination shows a voltage suppressor coupled in series to the fifth diode, and the voltage suppressor and the fifth diode coupled between the third node and the fourth node. Even though European Search Report for related application EP20174658 submitted by Applicant on 02/10/20 shows U.S. Pub. No. 20130021011 (hereinafter “‘011”) comprising a voltage suppressor Dz (Fig. 7), however, the voltage suppressor in ‘011 has electronic connections that are different from limitations recited in amended claim 1, “coupled between the third node and the fourth node”. Therefore, a combination of the circuit in the primary reference of Zhuang (U.S. Pub. No. 2020/0076302) and the secondary reference of ‘011 would yield a different configuration recited in the amended claim 1, let alone, there is nowhere in Zhuang that teaches or suggests such a voltage suppressor.

				Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838